DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (US 9,139,294).
In re. claim 1,  Bayer teaches a motorizing device for moving an aircraft (col. 5, ln. 1-2) equipped with a landing device having wheels on the ground (nosewheel of the aircraft) (col. 7, ln. 63-66), the motorizing device comprising at least one electric motor having an output shaft provided with means for its rotational connection of the output shaft to at least one of the wheels of the landing device for driving said at least one of the wheels in rotation (dual electric motor applied to electric drive for aircraft taxi) (col. 1, ln. 65-66), and an electronic control unit (software of fig. 1a) connected on  one hand to the at least one electric motor (250) to control the at least one electric motor (fig. 1a) and on another hand to a control interface (101) from which an aircraft pilot can transmit control signals (fig. 1a) which the electronic control unit is arranged to transform into motor control signals (via motor commander (240)), wherein the electronic control unit is arranged to implement a first control law (control law of figure 4) having determined dynamics to promote an aircraft movement speed (increased speed from forward taxi) and a second control law (control law of figure 2) having dynamics to promote aircraft manoeuvrability (via ability to nudge, back up plane, and have plane go forward).  
In re. claim 2, Bayer teaches the motorizing device according to claim 1, wherein the electronic control unit is arranged to implement a third control law (control law of figure 3) having determined dynamics to promote manoeuvrability of the aircraft, the second control law being arranged to control the at least one electric motor in a forward direction (via pilot pushing joystick forward) and the third control law being arranged to control the at least one electric motor in a reverse direction (increase acceleration in the reverse direction) (fig. 3).  
In re. claim 6, Bayer teaches the motorizing device according to claim 1, wherein the control interface (101) comprises a control element (102) arranged to be movable by the aircraft pilot of the aircraft along a scale comprising two ends corresponding respectively to a maximum speed and a minimum speed to control the at least one electric motor between said maximum speed and said minimum speed according to a position of the control element (forward and reverse directions in figures 2 and 4), and a selection element (105) of the first control law or the second control law (fig. 1b).  
In re. claim 7, Bayer teaches the motorizing device according to claim 6, wherein the control interface comprises a second selection element (103) for selecting a direction of rotation of the at least one electric motor during  implementation of the second control law (nudge allowed in the forward direction) (fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer as applied to claim 1 above, and further in view of Brinkley (US 2016/0170435).
In re. claim 3, Bayer teaches the motorizing device according to claim 1, wherein the control interface comprises a control element (joystick (102)) arranged to be movable by the aircraft pilot of the aircraft including a neutral point (pilot moves joystick to neutral) (fig. 4), corresponding respectively to a first maximum speed (plane subject to speed limits) (fig. 4) and a first minimum speed (minimum speed to enter figure 4 system state) to control the motor between said first maximum speed and said first minimum speed according to  a position of the control element by implementing the first control law (fig. 4) and a second maximum speed (speed for nudging forward) (fig. 2) and a second minimum speed (backward as long as motor is cool enough to sustain braking) (fig. 2) to control the at least one electric motor between said second maximum speed and said second minimum speed according to the position of the control element by implementing the second control law (fig. 2).  
Bayer fails to disclose the control element is movable along a first scale and a second scale parallel to each other and connected to each other by a connecting section, the first scale including a first end and a second end corresponding respectively to a first maximum speed and a first minimum speed; the second scale comprising two second ends corresponding respectively to a second maximum speed and a second minimum speed.
Brinkley teaches a control element (126) (fig. 5) is movable along a first scale (path to stop (136)) and a second scale (area outside neutral position (130)) parallel to each other and connected to each other by a connecting section (fig. 5), the first scale including a first end (136) and a second end (forward of neutral section) corresponding respectively to a first maximum speed (max) and a first minimum speed (zero speed at neutral); a second scale (e.g. between stops (132) and (138)) comprising two second ends (132, 138) corresponding respectively to a second maximum speed (132) and a second minimum speed (138).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bayer to incorporate the teachings of Brinkley to have the recited control element arrangement, for the purpose of providing increased control of the aircraft in the specified system state.
In re. claim 5, Bayer as modified by Brinkley (see Bayer) teach the motorizing device according to claim 3, wherein the control interface comprises a selection element (nudge button (103)) for selecting a direction of rotation of the at least one electric motor during implementation of the second control law (nudge provided in the forward direction) (fig. 2).  
Allowable Subject Matter
Claims 4, 8, and 9-10 are allowed.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues The Examiner has not indicated any limitations that are being interpreted as means plus function limitations under 35 U.S.C. 112(f). Thus, it is Applicant's understanding that all claims recite limitations having sufficient structure to avoid interpretation as means plus function limitations under 35 U.S.C. 112(f).
As previously stated, “Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f)…”.  Such limitations include “means for its rotational connection” in claims 1, 4, and 8.  Therefore, the argument is considered non-persuasive.
Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647